DETAILED ACTION
This office action is in response to communication filed on 4 November 2021.

Claims 1 – 18, 27, and 28 are presented for examination.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2021 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
  In the response filed 4 November 2021, Applicant amended claims 1 – 4, 9 – 13, 15, 16, 18, 27, and 28.  Applicant previously cancelled claims 19 – 26 and 29 – 30.

Amendments to claims 1 – 4, 9 – 13, 15, 16, 18, 27, and 28 are sufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 18, 27, and 28 are withdrawn.


Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1, 27, and 28, Applicant argues that Kalik does not disclose calculating scores for the resource to fulfil the request.  Examiner respectfully disagrees.  The focus difference in Camp and Kalik is not relevant as both are in an analogous art to Applicant’s application.  Applicant admits that Kalik teaches resource assignment based on calculated values, there is no mode being destroyed by combining with Camp.  Applicant has labeled their resources as vehicles and is assigning their resources to a task with other parameters, which both Camp and Kalik are directed to that same function.  Despite Applicant’s objections to this assertion, resource allocation is a field and involves techniques that can apply to any number of resources, vehicle or not.  The mathematics and logistics behind that allocation are what is of concern.  Camp and Kalik may utilize their resources for different purposes, but both prior arts describe how they reserve vehicle resources, which would be obvious to a person having ordinary skill in the art because it is common to want to find the best match (whatever parameters mean “best” in a scenario) when assigning resources for a task.  Applicant takes issue with paragraph 53 of Kalik, and states that “this does not provide a time for a vehicle to reach a start location in the request.  Paragraph 53 of Kalik explicitly states that “current travel data may be used to obtain better time of arrival estimates,” which is certainly equivalent to the claim to for each candidate vehicle in the pool of candidate vehicles, calculate a respective journey time from the candidate vehicle’s associated vehicle location to the start location included in the first vehicle request.  This is describing a vehicle’s journey time based on outside factors like traffic, and is certainly equivalent.  Applicant seems to take issue with resources referring not to vehicles but to locations, but again, Kalik is relied upon in that instance to teach scoring that is related to the suitability of the candidate vehicle to fulfill a request, and despite the resources not being vehicles in paragraph 9 of Kalik as cited, Examiner maintains that this scoring in resource allocation technique could absolutely be combined with the teachings of Camp by one having ordinary skill in the art prior to the filing data.
  
In the remarks regarding independent claims 1, 27, and 28, Applicant argues that Camp and Kalik do not disclose when there is a need to allocate a vehicle.  Examiner respectfully disagrees.  First, the claims do not indicate a when.  Regardless, if Applicant means the requirement from step h “on determining at step f) that there is a need to allocate a vehicle to the first vehicle request,” that is part of the combination of Kalik and Camp.  It does not destroy the principal mode of Kalik to utilize resource allocation techniques from both in combination.  The field of resource allocation and assignment can cover any myriad of resources, but the techniques can be applied in the same manner.  Examiner disagrees that these are not combinable references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2011/0313804 (hereinafter, Camp) in view of U.S. P.G. Pub. 2009/0204600 (hereinafter, Kalik) further in view of U.S. P.G. Pub. 2014/0365096 (hereinafter, Cooper).

Regarding claim 1, Camp teaches a system for allocating networked vehicle resources to vehicle requirements, the system comprising: 
a plurality of requester devices (¶ 20, “Examples of devices that may be operated by customers or respondents (e.g. drivers) include multifunctional cellular telephony devices (e.g. APPLE IPHONE, devices that operate the Android operating system), and wireless network enabled devices such as laptops, netbooks or tables (e.g. iPAD).”) (¶ 25, “the customer 110 operates a handset 105 to generate a request for transport 112”);
a plurality of vehicles, each vehicle being associated with a respective vehicle location (¶ 88, “the demand may be based on (i) determining the pool of candidate parties or respondents that are in service in the particular duration, and (ii) determining the number of drivers that are engaged by customers at the given duration”) (¶ 31, “the pool of respondents 132 may include portable/mobile and personal handsets 135, such as cellular voice/data devices with geo-aware resources that the respondents can carry with them into and out of their vehicles.”) (Examiner note: this indicates that drivers are in one vehicle and therefore associated with one vehicle at a time); and
a vehicle resource allocation controller device comprising:
at least one processor in communication with the plurality of requester devices and with the plurality of vehicles (¶ 23, “one or more embodiments described herein may be implemented through the use of instructions that are executable by one or more processors.  These instructions may be carried on a computer-readable medium”), and
a computer-readable medium in communication with the at least one processor of the vehicle resource allocation controller device, the computer- readable medium storing instructions that when executed by the at least one processor direct the at least one processor to:
a) store plural vehicle requirements from the plurality of requester devices in the form of plural vehicle requests, each vehicle request including at least a respective start time and a respective start location (¶ 24, “a customer 110 (also referred as to a customer) is able to make a request to receive metered automobile transport services using a computing device.”) (¶ 51, “updates 333 that convey information about the position of the driver en route to the pickup location and/or estimated time of arrival.”) (¶ 99, “Collective ride parameters include the starting point (first pickup) of the transport”);
b) for a first vehicle request of the plural vehicle requests, automatically determine that a current time has a predetermined relationship with respect to the start time of the first vehicle request (¶ 17, “when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”) (¶ 50, “identifies, for example, proximity by distance or time of individual drivers to the requesting customer”);
c) in response to the determining at step b), form a pool of candidate vehicles for possible fulfillment of the first vehicle request (¶ 51, “dispatch component 320 sends out multiple invites 314 to multiple drivers, in response to transport request 312 communicated via customer device interface 310 (which may receive the customer communication 302).  The invitations 314 may be sent in parallel (e.g. concurrently), or in series (sent to one driver, who can then accept or not, then sent to another driver).  Each of the initially selected drivers is a candidate, selected based on parameters such as proximity, rating, preference etc.”).
Camp does not explicitly teach score calculation for suitability of each candidate, but does at least disclose criteria for determining suitability for each candidate (¶ 28, "Service 120 uses information contained in the customer request 112 to select candidate respondents 132 based on one or more criteria.  The criteria may include (i) proximity of the individual candidate respondents to the customer 110, (ii) a class or rating of the candidate respondent 132, based on reputation and/or level/quality of service (such as provided by rating/feedback of past instances), (iii) availability of the candidate respondents 132.  As mentioned, the criteria may also include user-specified preferences, including specific identification by the user of a particular driver, or previous drivers that have serviced the user and whom have received good feedback from the user.").  However, Kalik teaches d) for each candidate vehicle in the pool of candidate vehicles, calculate a respective score that is related to the suitability of the candidate vehicle to fulfill the first vehicle request (¶ 9, “to select a resource comprises receiving a request from the requestor, determining location data, determining preference data in relation to the resource, determining a spatial search area for the resource using the location data, locating available resources within the spatial search area, ranking the available resources using the preference data, and presenting one or more highly ranked available resources (candidate resources) to the requestor.  The requestor then may select a resource, for example by accepting a candidate resource.”).
Kalik further teaches:
e) for each candidate vehicle in the pool of candidate vehicles, calculate a respective journey time from the candidate vehicle’s associated vehicle location to the start location included in the first vehicle request (¶ 53, “current travel data may be used to obtain better time of arrival estimates”);
f) determine whether there is a need to allocate a vehicle to the first vehicle request, using both:
1) the respective scores calculated for the candidate vehicles of the pool of candidate vehicles (¶ 65, “reference data may be used to rank resources, and may also be used to augment requests before a search is made.  For example, a search may be made more specific, such as by exclusion of possible resources, using preference data.”), and
2) the calculated one or more respective journey times (¶ 49, “Time data includes the time and day of request (e.g., obtained from a clock), the time of resource need (specified within the request or otherwise determined), and statements within the request such as "soon", "after lunch", "within an hour" which can be converted to time ranges.  A person may request a resource at a particular time, a future position estimated for that time from speed and heading information, and a spatial area for the search determined using the future position”).
Camp teaches:
g) perform steps d), e) and f) at least two times for the first vehicle request until it is determined at step f) that there is a need to allocate a vehicle to the first vehicle request (¶ 28, “The pairing process may be repeated (n times) until a respondent 130 from the candidate pool 132 communicates back an acceptance 115 to the invitation 114”); 
h) on determining at step f) that there is a need to allocate a vehicle to the first vehicle request, allocate to the first vehicle request a vehicle of the pool of candidate vehicles based on the respective scores calculated on last performance of step d) (¶ 21, “Personal or group preference matching to available resources is improved through the augmentation of requests and/or ranking using additional data, such as preference data, position data, and the like, allowing recommendation and selection from otherwise equally acceptable resources.”).
Camp does not teach a control device controlling the vehicle, but does teach proceeding to start location of the vehicle request (¶ 28, “The service 120 performs the pairing process by (i) using the one or more criteria to select a first candidate respondent; (ii) sending an invitation 114 to the first candidate, and giving the first candidate a short duration to accept the invitation”) (¶ 50, “In selecting the driver for a given customer, dispatch 320 includes information to identify the pickup location in the invitation 314 that is communicated to the one or more drivers.”).  However, in the analogous art of vehicle control, Cooper teaches i) in response to allocating the vehicle at h), controlling the allocated vehicle to proceed to the start location included with the first vehicle request (¶ 3, “The trip plan can be used to control, for example, the propulsion system of the vehicle to change and/or set the tractive and/or braking efforts of the propulsion system as the vehicle travels over different segments of the trip according to the trip plan.”) (¶ 9, “a system includes a control unit configured to control operation of a vehicle that is configured to travel in a transportation network. The control unit is configured to operate the vehicle with a throttle of the vehicle at a maximum throttle setting during a trip of the vehicle along a route from a first location to a different, second location, apply a dynamic brake of the vehicle at a maximum brake setting of the dynamic brake, and alternate between operating the vehicle with the throttle at the maximum throttle setting and applying the dynamic brake of the vehicle at the maximum brake setting along the route being traveled by the vehicle from the first location to the second location.”) (¶¶ 25-26, “The control system 114 examines the schedule, such as by determining the scheduled destination location and scheduled arrival time, and generates control signals based on the schedule.  For example, the control system 114 may obtain information from the scheduling system 110, such as, but not limited to, the timing of when other vehicle 104 may be traveling along the same route currently being traveled by the vehicle 104, weather conditions, weather forecasts, route conditions encountered and/or reported by other vehicles 104, progress and/or status of construction at construction areas along the route of the vehicle, and/or the like. Moreover, and for example, the control system 114 may have access to positional or distributional information regarding the vehicle 104. Such distributional or positional information may include, but is not limited to, the location of each powered unit in the vehicle 104, the location of a lead powered unit, the location of a trail powered unit, the location and/or type of each non-powered unit of the vehicle 104, the distribution of weight generally along the length of the vehicle, and/or the like. The control system 114 may additionally have access to route and/or geography data regarding the route along which the vehicle 104 is traveling.”) (¶ 32, “The control system 114 and/or the scheduling system 110 may form a trip plan for a trip of the vehicle 104 to travel to a scheduled destination location at a scheduled arrival time. The trip plan may include throttle settings, brake settings, designated speeds, power output, and/or the like, of the vehicle 104 for various segments of the trip of the vehicle 104, for example expressed as a function of time and/or distance along the trip. For example, the trip plan can include one or more velocity curves that designate various speeds of the vehicle 104 along various sections of the routes 102. The trip plan can be formed based on a trip profile associated with an upcoming trip of a vehicle 104.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the vehicle control based on schedule of Cooper.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of being most efficient at automated control of a vehicle versus a driver who can make mistakes.

Regarding claim 2, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor further direct the at least one processor to: receive, for each candidate vehicle of the pool of candidate vehicles, an indication of the respective vehicle location associated with the candidate vehicle, wherein the respective vehicle location comprises a respective current location of the candidate vehicle (¶ 105, “One applications includes presenting geographic information about popular customer pickup and/or drop-off locations.  For example, a map may be generated that identifies the location of or popular recent customer pickups, recent or popular customer drop-offs, current location of available transport vehicles, predicted response times, and predicted areas of traffic congestion.”).

Regarding claim 3, Camp, Kalik, and Cooper teach the system of claim 2.  Camp teaches wherein receiving the indication of the respective vehicle location associated with the candidate vehicle comprises: receiving an indication of the respective current location from the vehicle (¶ 17, “at least some embodiments provide that the geographic location of the respective parties is determined programmatically using geo-aware resources.  This information is communicated to the other party without need for manual involvement by the party operating the handset.  Thus, for example, when the customer makes the request for transport, his location at the time of making the request can automatically be included in the request.  Further, when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”).

Regarding claim 4, Camp, Kalik, and Cooper teach the system of claim 2.  Camp teaches wherein receiving the indication of the respective vehicle location associated with the candidate vehicle comprises: receiving an indication of the respective current location from a location service in communication with the candidate vehicle (¶ 17, “at least some embodiments provide that the geographic location of the respective parties is determined programmatically using geo-aware resources.  This information is communicated to the other party without need for manual involvement by the party operating the handset.  Thus, for example, when the customer makes the request for transport, his location at the time of making the request can automatically be included in the request.  Further, when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”).

Regarding claim 5, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a request for a first responder vehicle (¶ 14, “individual drivers may be selected as respondents to a customer request, whom in turn have the option to accept the assignment.”) (Note: the label of “first responder” does not alter the function of the claim as it is merely a label for the vehicle resource).

Regarding claim 6, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a customer booking for a private hire vehicle, and wherein the start location is a pickup location for the customer booking (¶ 16, “embodiments recognize that transport services often have vehicles that have down-time because they are between fares.  In particular, limousine (or black cabs) spend much of their operational time being idle, as conventional dispatching services for such drivers often significantly underutilize the individual drivers.”) (¶ 17, “Thus, for example, when the customer makes the request for transport, his location at the time of making the request can automatically be included in the request.  Further, when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”).

Regarding claim 7, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a request to send a vehicle to a search location (¶ 24, “a customer 110 (also referred as to a customer) is able to make a request to receive metered automobile transport services using a computing device.”) (¶ 51, “updates 333 that convey information about the position of the driver en route to the pickup location and/or estimated time of arrival.”) (¶ 99, “Collective ride parameters include the starting point (first pickup) of the transport”) (Note: Examiner does not understand what a search location refers to, so this is considered merely a label for the location for examination purposes).

Regarding claim 8, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the first vehicle request comprises a request for an autonomous vehicle (¶ 14, “individual drivers may be selected as respondents to a customer request, whom in turn have the option to accept the assignment.”) (Note: the label of “autonomous” does not alter the function of the claim as it is merely a label for the vehicle resource).
 
Regarding claim 9, Camp, Kalik, and Cooper teach the system of claim 1.  Kalik teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform allocating to the first vehicle request a vehicle at step h) by: determining a vehicle having the best respective score calculated on the last performance of step d); and allocating the vehicle having the best respective score to the first vehicle request (¶ 32, “The requester may choose to accept or reject the recommendation (62).  If accepted, the corresponding tentative reservation is confirmed (64), any other tentative reservations released (66), and the process ends at 68.  If the requester rejects a recommended resource, that resource is removed from the list of available resources and the requester is asked if the newly top ranked resource should be presented as a recommendation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.

Regarding claim 10, Camp, Kalik, and Cooper teach the system of claim 1.  Kalik teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform step e) for fewer than all of the candidate vehicles in the pool of candidate vehicles formed at step c) (¶ 32, “The requester may choose to accept or reject the recommendation (62).  If accepted, the corresponding tentative reservation is confirmed (64), any other tentative reservations released (66), and the process ends at 68.  If the requester rejects a recommended resource, that resource is removed from the list of available resources and the requester is asked if the newly top ranked resource should be presented as a recommendation (70).  If not, the requestor may be asked if a new search should be performed (72).  If a new search is required, a request is again received (50), otherwise the process ends (68)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.

Regarding claim 11, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the respective vehicle location associated with a candidate vehicle comprises a current location of the candidate vehicle (¶ 105, “One applications includes presenting geographic information about popular customer pickup and/or drop-off locations.  For example, a map may be generated that identifies the location of or popular recent customer pickups, recent or popular customer drop-offs, current location of available transport vehicles, predicted response times, and predicted areas of traffic congestion.”).

Regarding claim 12, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the respective vehicle location associated with a candidate vehicle comprises a drop-off location of a customer booking that the candidate vehicle is currently fulfilling (¶ 105, “One applications includes presenting geographic information about popular customer pickup and/or drop-off locations.  For example, a map may be generated that identifies the location of or popular recent customer pickups, recent or popular customer drop-offs, current location of available transport vehicles, predicted response times, and predicted areas of traffic congestion.”).

Regarding claim 13, Camp, Kalik, and Cooper teach the system of claim 1.  Kalik teaches wherein the instructions when executed by the at least one processor direct the at least one processor to: choose, based on a status of a candidate vehicle, between: 1) calculating a respective journey time for the candidate vehicle from the candidate vehicle's vehicle location by calculating a journey time from a current location of the candidate vehicle to the start location included in the first vehicle request, and 2) calculating a respective journey time for the candidate vehicle from the candidate vehicle's associated vehicle location by calculating a journey time from a drop-off location of a customer booking that the candidate vehicle is currently fulfilling to the start location included in the first vehicle request (¶ 49, “Time data includes the time and day of request (e.g., obtained from a clock), the time of resource need (specified within the request or otherwise determined), and statements within the request such as "soon", "after lunch", "within an hour" which can be converted to time ranges.  A person may request a resource at a particular time, a future position estimated for that time from speed and heading information, and a spatial area for the search determined using the future position”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle allocation system of Camp with the scoring matches to available resources of Kalik.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of determining the best available resource for vehicle dispatch instead of just any available match.
    
Regarding claim 14, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform determining that a current time has a predetermined relationship with respect to the start time of the first vehicle request by: determining that the current time is at least approximately a predetermined time before the start time of the first vehicle request (¶ 17, “when the respondent/driver accepts the fare and starts to travel to the customer, his location and other relevant information (such as continuously updated estimated time of arrival) can be automatically communicated to the customer.”) (¶ 50, “identifies, for example, proximity by distance or time of individual drivers to the requesting customer”).

Regarding claim 15, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform forming a pool of plural candidate vehicles for possible fulfilment of the first vehicle request by: rejecting one or more vehicles of a fleet that have a status indicating that the vehicle of the fleet is potentially not able to fulfil the vehicle request (¶ 28, “(iii) if the first candidate respondent declines or fails to accept the invitation, selecting a second candidate respondent using the one or more criteria”).

Regarding claim 16, Camp, Kalik, and Cooper teach the system of claim 1.  Camp teaches wherein the instructions when executed by the at least one processor direct the at least one processor to perform forming a pool of plural candidate vehicles for possible fulfilment of the first vehicle request by: selecting a predetermined number of candidate vehicles that are geographically closest to the start location included in the first vehicle request (¶ 50, “multiple invitations 314 may be used to progressively select a driver respondent for the customer, using criteria that includes (i) proximity of the customer to the candidate respondent”).

Regarding claim 17, Camp, Kalik, and Cooper teach the system of claim 16.  Camp teaches wherein the instructions when executed by the at least one processor further direct the at least one processor to calculate a respective direct distance between each vehicle of a fleet and the start location included in the first vehicle request (¶ 50, “the server 300 may require use of geographic information resource (GIR) 326 that identifies, for example, proximity by distance or time of individual drivers to the requesting customer”).

Regarding claim 18, Camp, Kalik, and Cooper teach the system of claim 17.  Camp teaches wherein selecting a predetermined number of candidate vehicles that are geographically closest to the start location included in the first vehicle request comprises: selecting a predetermined number of candidate vehicles that are geographically closest to the start location included in the first vehicle request based on the respective direct distances between each vehicle of the fleet and the start location included in the first vehicle request (¶ 50, “the server 300 may require use of geographic information resource (GIR) 326 that identifies, for example, proximity by distance or time of individual drivers to the requesting customer”). (¶ 89, “the log 394 may at a given instance identify the number of available vehicles, and the number of transports that are engaged or in service.”).

Regarding claims, 27 and 28, the claims recite substantially similar limitations to claim 1.  Therefore, claims 27 and 28 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623